DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-10 are examined on merits herein.

Claim Objections
Claims 3-4 and 9-10 are objected to because of the following informalities:  
Claim 3 recites chemical formulas, which are not quite correct, since the formulas, seems, lack accounting valency of elements: for example, aluminum oxide is commonly shown as Al2O3, not as “AlO”. Examiner suggests identifying materials either using their names or using their names and correct formulas.
Claim 4 recites: “The integrated assembly of claim 1, wherein the etch resistant material is a first etch resistant material and further comprising a second etch resistant material”. Examiner suggests modifying the above recitation to the following: “The integrated assembly of claim 1, wherein the etch resistant material is a first etch resistant material, and further comprising a second etch resistant material”, e.g., it is reasonable to insert a coma to clearly separate “first etch resistant material” from “integrated assembly”.
Claim 9 recites: “a stack of alternating first and second insulating materials”. Since the second material (of layer 22) is repeated only once, a word “alternating” cannot be used with respect to the second insulating material. In view of Claim 10, dependent on Claim 9, Examiner suggests modifying the above recitation of Claim 9 to: “a stack of tiers, each comprising first or second insulating materials”.
In view of the suggested modification of Claim 9, Claim 10 shall recite: “first insulating material” and “second insulating material” with article “a” when they are cited first time.
Appropriate corrections are required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 and 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pekny (US 2009/0230454). 
In re Claim 1, Pekny teaches an integrated assembly, comprising (Figs. 2A-2C and Annotated Fig. 2A):
a first channel structure 214 (such as a left 214, paragraph 0024) extending substantially vertically;
a second channel structure 214 (which is formed in the middle of Figs. 2A-2C) extending substantially vertically; 

Annotated Fig. 2A

    PNG
    media_image1.png
    370
    622
    media_image1.png
    Greyscale

each of the first and the second semiconductor channel structures 214 having (paragraph 0025) a first doped channel region – disposed near top and bottom ends of the channel - interfacing a second doped channel region – disposed in a middle of the channel structure - at a boundary region (which is close to 204), 
the first doped channel regions being differently doped relative to the second doped channel regions – the first region has a dopant concentration n+, while the second region has a dopant concentration n- (paragraph 0025);
a gating structure 204 (paragraphs 0022, 0026) extending between the first channel structure and the second channel structure and having a first gating region FG (as in Annotated Fig. 2A and close to the first channel, paragraph 0026) extending along the first channel structure 214 left, a second gating region SG (as in Annotated Fig. 2A, e.g., close to the second channel, paragraph 0026) extending along the second channel structure 214 (in the middle), and an interconnecting region – IN (as in Annotated Fig. 2A) extending laterally between the first and second gating regions, FG and SG, respectively;
an etch resistant material 222 (paragraph 0027) over the gating structure – although Pekny does not call layer 222, created from silicon dioxide, “an etch resistant layer” (also called in the arts: “etch stop layer” or “etch stopping layer”), silicon dioxide is a material that many prior arts call “etch resistant” (see, for example, Claim 67 of Tran et al., US 2005/0239243, for inherency); and
first and second conductive structures 230 (paragraph 0030) extending through the etch resistant material 222, 
the first conductive structure 230 being over the first channel structure 214 left and the second conductive structure 230 being over the second channel structure 214 in the middle.
In re Claim 2, Pekny teaches the integrated assembly of Claim 1 wherein (Figs. 2B-2C) the first and second conductive structures 230 are in direct physical contact with the first doped channel regions 214.
In re Claim 6, Pekny teaches the integrated assembly of Claim 1 wherein (Figs. 2B-2C) a first part of the gating structure – FG (as in Annotated Fig. 2a) - and the first channel structure 214 (left) are incorporated into a select device 216 (paragraph 0026) electrically coupled in series (paragraphs 0004, 0042-0043) with a plurality of memory cells.
In re Claim 7, Pekny teaches the integrated assembly of Claim 6 wherein (Figs. 2B-2C, paragraphs 0026, 0027, 0042-0043) memory cells 220 (or memory cells 220 and 250, as in Fig. 2C) comprised by the plurality of memory cells are vertically-stacked over the select device 216.
In re Claim 8, Pekny teaches the integrated assembly of Claim 1 wherein (Figs. 2A-2C) the first and second channel structures 214 are supported by a semiconductor base 200 (paragraph 0021) having a substantially horizontal primary surface (such as a top surface), and wherein the first and second channel structures extend primarily substantially orthogonally relative to the substantially horizontal primary surface.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Pekny in view of Tran et al. (US 2005/0239243). 
In re Claim 3, Pekny teaches the integrated assembly of Claim 1 as cited above, including wherein the etch resistant material comprising silicon dioxide, but does not teach that the etch resistant material comprises one or more members of the group consisting of HfO, ZiO and AIO.
Tran teaches (Claims 65 and 67) that aluminum oxide and silicon dioxide are interchangeable as etch resistant materials.
Pekny and Tran teach analogous art directed to silicon dioxide, and one of ordinary skill in the art before filing the application would have had a reasonable expectation of success in modifying the Pekny device in view of the Tran teaching, since they are from the same field of endeavor, and Tran created a successfully operated device.
It would have been obvious for one of ordinary skill in the art before filing the application to modify the Pekny structure by substituting its etch resistant silicon dioxide with an etch resistant aluminum oxide, if this is the manufacturer preference: see MPEP 2144.07: Art Recognized Suitability for an Intended Purpose: The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See also MPEP 2144.05 and MPEP 2143 on a Conclusion of Obviousness: KSR Rational (B): Simple Substitution of One Known Element for Another to Obtain Predictable Results.

Allowable Subject Matter
Claims 4-5 and 9-10 are objected to, since Claims 4 and 9 contain allowable subject matter (e.g., assuming that claims would be corrected in accordance with the suggestions provided in the second with Claim Objections), and Claims 5 and 10 depend, accordingly, from Claims 4 and 9. 
Claims 4 and 9 would be allowed if amended to incorporate all limitations of the base claim and all (if any) intervening claims.
Reason for Indicating Allowable Subject Matter
Re Claim 4: The prior arts of record, alone or in combination, do not anticipate and do not render obvious such limitation of Claim 4 as: “further comprising a second etch resistant material extending laterally between the first and second gating regions”, in combination with all limitations of Claim 1 on which Claim 4 depends.
Re Claim 9: The prior arts of record, alone or in combination, do not anticipate and do not render obvious such limitation of Claim 9 as: “the gating structure extends through a stack of tiers, each comprising first or second insulating materials”, in combination with limitations of Claim 1, on which Claim 9 depends.
The prior arts of record, regarding Claims 4 and 9, in addition to the arts cited by this Office Action earlier, include: Lu et al. (US 2015/0294978), Makala et al (US 2015/0118811), Takahashi et al (US 2014/0264525), and Alsmeier et al. (US 2013/0248974).

Conclusion
Any inquiry concerning this communication should be directed to GALINA G YUSHINA.  The Examiner can normally be reached between 8 AM - 7 PM Pacific Time (Flexible).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Lynne Gurley can be reached on 571-272-1670.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GALINA G YUSHINA/Primary Patent Examiner, Art Unit 2811, TC 2800, 
United States Patent and Trademark Office
E-mail: galina.yushina@USPTO.gov
Phone: 571-270-7440
Date: 10/11/22